Exhibit 10.4

GUARANTY AND SECURITY AGREEMENT

Dated as of December 10, 2013

by

RADIOSHACK CORPORATION,

as the Borrower,

and

EACH OTHER GRANTOR

FROM TIME TO TIME PARTY HERETO

in favor of

SALUS CAPITAL PARTNERS, LLC,

as Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I DEFINED TERMS      1   

Section 1.1

  Definitions      1   

Section 1.2

  Certain Other Terms      5    ARTICLE II GUARANTY      6   

Section 2.1

  Guaranty      6   

Section 2.2

  Limitation of Guaranty      6   

Section 2.3

  Contribution      7   

Section 2.4

  Authorization; Other Agreements      7   

Section 2.5

  Guaranty Absolute and Unconditional      8   

Section 2.6

  Waivers      8   

Section 2.7

  Reliance      9    ARTICLE III GRANT OF SECURITY INTEREST      9   

Section 3.1

  Collateral      9   

Section 3.2

  Grant of Security Interest in Collateral      10    ARTICLE IV REPRESENTATIONS
AND WARRANTIES      11   

Section 4.1

  Title; No Other Liens      11   

Section 4.2

  Perfection and Priority      11   

Section 4.3

  Pledged Collateral      12   

Section 4.4

  Instruments and Tangible Chattel Paper Formerly Accounts      12   

Section 4.5

  Equity Interests      12   

Section 4.6

  Commercial Tort Claims      12   

Section 4.7

  Specific Collateral      13   

Section 4.8

  Enforcement      13   

Section 4.9

  Representations and Warranties of the Credit Agreement      13    ARTICLE V
COVENANTS      13   

Section 5.1

  Maintenance of Perfected Security Interest; Further Documentation and Consents
     13   

Section 5.2

  Pledged Collateral      14   

Section 5.3

  Accounts      15   

Section 5.4

  Commodity Contracts      15   

Section 5.5

  Delivery of Instruments and Tangible Chattel Paper and Control of Investment
Property, Letter-of-Credit Rights and Electronic Chattel Paper      15   

Section 5.6

  Intellectual Property      16   

Section 5.7

  Notices      17   

Section 5.8

  Notice of Commercial Tort Claims      17   

Section 5.9

  Blocked Accounts; Controlled Accounts      18   

Section 5.10

  Equity Interests      18    ARTICLE VI REMEDIAL PROVISIONS      18   

Section 6.1

  Code and Other Remedies      18   

Section 6.2

  Accounts and Payments in Respect of General Intangibles      21   

Section 6.3

  Pledged Collateral      22   

Section 6.4

  Proceeds to be Turned over to and Held by Agent      23   

Section 6.5

  Sale of Pledged Collateral      23   

Section 6.6

  Deficiency      24   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page   ARTICLE VII AGENT      24   

Section 7.1

  Agent’s Appointment as Attorney-in-Fact      24   

Section 7.2

  Authorization to File Financing Statements      26   

Section 7.3

  Authority of Agent      26   

Section 7.4

  Duty; Obligations and Liabilities      26    ARTICLE VIII Miscellaneous     
27   

Section 8.1

  Reinstatement      27   

Section 8.2

  Release of Collateral      27   

Section 8.3

  Independent Obligations      28   

Section 8.4

  No Waiver by Course of Conduct      28   

Section 8.5

  Amendments in Writing      28   

Section 8.6

  Additional Grantors; Additional Pledged Collateral      29   

Section 8.7

  Notices      29   

Section 8.8

  Successors and Assigns      29   

Section 8.9

  Counterparts      29   

Section 8.10

  Severability      29   

Section 8.11

  Governing Law      29   

Section 8.12

  Waiver of Jury Trial      30   

 

ii



--------------------------------------------------------------------------------

ANNEXES AND SCHEDULES

 

Annex 1    Form of Pledge Amendment Annex 2    Form of Joinder Agreement Annex 3
   Form of Intellectual Property Security Agreement Schedule 1    Commercial
Tort Claims Schedule 2    Filings Schedule 3    Pledged Collateral

 

iii



--------------------------------------------------------------------------------

GUARANTY AND SECURITY AGREEMENT, dated as of December 10, 2013, by RadioShack
Corporation (the “Borrower”) and each of the other entities listed on the
signature pages hereof or that becomes a party hereto pursuant to Section 8.6
(together with the Borrower, the “Grantors” and each, a “Grantor”), in favor of
Salus Capital Partners, LLC (“Salus”), as administrative agent (in such
capacity, together with its successors and permitted assigns, “Agent”) for the
Lenders and each other Secured Party (each as defined in the Credit Agreement
referred to below).

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement dated as of December 10, 2013 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) by and among the Borrower, the other persons party
thereto that are designated as Credit Parties, Agent and the Lenders, the
Lenders have severally agreed to make extensions of credit to the Borrower upon
the terms and subject to the conditions set forth therein;

WHEREAS, each Grantor (other than the Borrower) has agreed to guaranty the
Obligations (as defined in the Credit Agreement);

WHEREAS, each Grantor will derive substantial direct and indirect benefits from
the making of the extensions of credit under the Credit Agreement; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Grantors shall have executed and delivered this Agreement to Agent.

NOW, THEREFORE, in consideration of the premises and to induce the Lenders and
Agent to enter into the Credit Agreement and to induce the Lenders to make their
respective extensions of credit to the Borrower thereunder, each Grantor hereby
agrees with Agent as follows:

ARTICLE I

DEFINED TERMS

Section 1.1 Definitions. (a) Capitalized terms used herein without definition
are used as defined in the Credit Agreement.

(b) The following terms have the meanings given to them in the UCC and terms
used herein without definition that are defined in the UCC have the meanings
given to them in the UCC (such meanings to be equally applicable to both the
singular and plural forms of the terms defined): “account”, “account debtor”,
“as-extracted collateral”, “certificated security”, “chattel paper”, “commercial
tort claim”, “commodity account”, “commodity contract”, “deposit account”,
“electronic chattel paper”, “equipment”, “farm products”, “financial asset”,
“fixture”, “general intangible”, “goods”, “health-care-insurance receivable”,
“instruments”, “inventory”, “investment property”, “letter-of-credit right”,
“proceeds”, “record”, “securities account”, “security”, “security entitlement”,
“supporting obligation” and “tangible chattel paper”.



--------------------------------------------------------------------------------

(c) The following terms shall have the following meanings:

“Agreement” means this Guaranty and Security Agreement.

“Applicable IP Office” means the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency within the United
States.

“Cash Collateral Account” means a deposit account or securities account subject,
in each instance, to a Control Agreement, other than accounts established to
cash collateralize Letter of Credit Obligations (as defined in the ABL Credit
Agreement).

“Collateral” has the meaning specified in Section 3.1.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Controlled Accounts” means each deposit account, securities account and
commodity account (including all money, cash and Cash Equivalents, checks, other
negotiation instruments, funds, evidence of payment, commodity contracts,
security entitlements, securities and other assets (including financial assets)
contained therein) that is the subject of an effective Control Agreement.

“Excluded Equity” means any voting stock in excess of 65% of the outstanding
voting stock of any Foreign Subsidiary or Foreign Subsidiary Holding Company.
For the purposes of this definition, “voting stock” means, with respect to any
issuer, the issued and outstanding shares of each class of Stock of such issuer
entitled to vote (within the meaning of Treasury Regulations § 1.956-2(c)(2)).

“Excluded Property” means, collectively, (i) Excluded Equity, (ii) any permit or
license or any Contractual Obligation entered into by any Grantor (other than
any Organization Document of such Grantor) (A) that prohibits or requires the
consent of any Person other than the Borrower and its Subsidiaries which has not
been obtained as a condition to the creation by such Grantor of a Lien on any
right, title or interest in such permit, license or Contractual Obligation or
any Stock or Stock Equivalent related thereto or (B) to the extent that any
Requirement of Law applicable thereto prohibits the creation of a Lien thereon,
but only, with respect to the prohibition in (A) and (B), to the extent, and for
as long as, such prohibition is not terminated or rendered unenforceable or
otherwise deemed ineffective by the UCC or any other Requirement of Law,
(iii) Property owned by any Grantor that is subject to a purchase money Lien or
a Capital Lease permitted under the Credit Agreement if the Contractual
Obligation pursuant to

 

2



--------------------------------------------------------------------------------

which such Lien is granted (or in the document providing for such Capital Lease)
prohibits or requires the consent of any Person other than the Borrower and its
Subsidiaries which has not been obtained as a condition to the creation of any
other Lien on such equipment (after giving effect to the applicable
anti-assignment provisions of the UCC or other applicable statute or
regulation), but excluding any Wireless Carrier Contract and any rights related
thereto, (iv) any “intent to use” Trademark applications for which a statement
of use has not been filed (but only until such statement is filed), (v) any
Property of any Grantor which the cost or burden of obtaining or perfecting a
Lien thereon shall be deemed by the Borrower, the Agent and the ABL Agent to be
excessive in relation to the value of such Property, to the extent such Property
remains free and clear of any Liens (other than Permitted Liens) and
(vi) Vehicles; provided, however, “Excluded Property” shall not include any
proceeds, products, substitutions or replacements of Excluded Property (unless
such proceeds, products, substitutions or replacements would otherwise
constitute Excluded Property).

“Fraudulent Transfer Laws” has the meaning set forth in Section 2.2.

“Guaranteed Obligations” has the meaning set forth in Section 2.1.

“Guarantor” means each Grantor (other than the Borrower).

“Guaranty” means the guaranty of the Guaranteed Obligations made by the
Guarantors as set forth in this Agreement.

“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to
Internet domain names.

“Material Intellectual Property” means Intellectual Property that is owned by or
licensed to a Grantor and material to the conduct of any Grantor’s business.

“Pledged Certificated Stock” means all certificated securities and any other
Stock or Stock Equivalent of any Person evidenced by a certificate, instrument
or other similar document (as defined in the UCC), in each case owned by any
Grantor in any issuer now existing or hereafter acquired or formed and any
distribution of property made on, in respect of or in exchange for the foregoing
from time to time, including, without limitation, all certificated Stock and
Stock Equivalents listed on Schedule 3 and all Stock and Stock Equivalents in
any successor corporation or certificates of any successor limited liability
company, partnership or other entity formed by or resulting from any
consolidation, merger or amalgamation in which such Grantor is not the surviving
entity, together with all rights, privileges, authority and powers of such
Grantor relating to such certificated Stock or Stock Equivalent issued by any
such issuer or any such successor Person under the Organization Documents of any
such issuer or any such successor Person (including, without limitation, with
respect to any certificated Stock or Stock Equivalent of a limited liability
company or partnership), all of such Grantor’s voting and management rights and
all rights to grant or withhold consents or approvals

 

3



--------------------------------------------------------------------------------

and all rights of access and inspection to and use of all books and records,
including computer software and computer software programs, of each of such
issuer. Pledged Certificated Stock excludes any Excluded Property and any Cash
Equivalents that are not held in Controlled Accounts to the extent permitted by
Section 5.9 hereof.

“Pledged Collateral” means, collectively, the Pledged Stock, the Pledged Debt
Instruments and the Pledged Investment Property.

“Pledged Debt Instruments” means all right, title and interest of any Grantor in
instruments evidencing any Indebtedness owed to such Grantor or other
obligations owed to such Grantor, and any distribution of property made on, in
respect of or in exchange for the foregoing from time to time, including all
Indebtedness described on Schedule 3, issued by the obligors named therein.
Pledged Debt Instruments excludes any Excluded Property and any Cash Equivalents
that are not held in Controlled Accounts to the extent permitted by Section 5.9
hereof.

“Pledged Investment Property” means any investment property of any Grantor, and
any distribution of property made on, in respect of or in exchange for the
foregoing from time to time, other than any Pledged Stock or Pledged Debt
Instruments. Pledged Investment Property excludes any Excluded Property and any
Cash Equivalents that are not held in Controlled Accounts to the extent
permitted by Section 5.9 hereof.

“Pledged Stock” means all Pledged Certificated Stock and all Pledged
Uncertificated Stock.

“Pledged Uncertificated Stock” means any Stock or Stock Equivalent of any Person
that is not Pledged Certificated Stock, including all right, title and interest
of any Grantor as a limited or general partner in any partnership or as a member
of any limited liability company not constituting Pledged Certificated Stock,
all right, title and interest of any Grantor in, to and under any Organization
Document of any partnership, limited liability company or other entity to which
it is a party that does not have Stock or Stock Equivalents that constitute
Pledged Certificated Stock, and any distribution of property made on, in respect
of or in exchange for the foregoing from time to time, including in each case
those uncertificated interests set forth on Schedule 3 and all of those
interests or certificates of any successor limited liability company,
partnership or other entity formed by or resulting from any consolidation,
merger or amalgamation in which such Grantor is not the surviving entity,
together with all rights, privileges, authority and powers of such Grantor
relating to such Stock or Stock Equivalent issued by any such issuer or any such
successor Person under the Organization Documents of any such issuer or any such
successor Person (including, without limitation, with respect to any Stock or
Stock Equivalent of a limited liability company or partnership), to the extent
such interests are not certificated, and all of such Grantor’s voting and
management rights and all rights to grant or withhold consents or approvals and
all rights of access and inspection to and use of all books and records,
including computer software and computer software programs, of each such issuer.
Pledged Uncertificated Stock excludes any Excluded Property and any Cash
Equivalents that are not held in Controlled Accounts to the extent permitted by
Section 5.9 hereof.

 

4



--------------------------------------------------------------------------------

“Secured Obligations” has the meaning set forth in Section 3.2.

“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of any applicable Requirement of Law, any of the
attachment, perfection or priority of Agent’s or any other Secured Party’s
security interest in any Collateral is governed by the Uniform Commercial Code
of a jurisdiction other than the State of New York, “UCC” shall mean the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such attachment, perfection or priority and for
purposes of the definitions related to or otherwise used in such provisions.

“Vehicles” means all vehicles or other assets covered by a certificate of title
law of any state.

Section 1.2 Certain Other Terms.

(a) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms. References herein to an Annex,
Schedule, Article, Section or clause refer to the appropriate Annex or Schedule
to, or Article, Section or clause in this Agreement. Where the context requires,
provisions relating to any Collateral when used in relation to a Grantor shall
refer to such Grantor’s Collateral or any relevant part thereof.

(b) Other Interpretive Provisions.

(i) Defined Terms. Unless otherwise specified herein or therein, all terms
defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant hereto.

(ii) The Agreement. The words “hereof”, “herein”, “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.

(iii) Certain Common Terms. The term “including” is not limiting and means
“including without limitation.”

 

5



--------------------------------------------------------------------------------

(iv) Performance; Time. Whenever any performance obligation hereunder (other
than a payment obligation) shall be stated to be due or required to be satisfied
on a day other than a Business Day, such performance shall be made or satisfied
on the next succeeding Business Day. In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”, and the
word “through” means “to and including.” If any provision of this Agreement
refers to any action taken or to be taken by any Person, or which such Person is
prohibited from taking, such provision shall be interpreted to encompass any and
all means, direct or indirect, of taking, or not taking, such action.

(v) Contracts. Unless otherwise expressly provided herein, references to
agreements and other contractual instruments, including this Agreement and the
other Loan Documents, shall be deemed to include all subsequent amendments,
thereto, restatements and substitutions thereof and other modifications and
supplements thereto which are in effect from time to time, but only to the
extent such amendments and other modifications are not prohibited by the terms
of any Loan Document.

(vi) Laws. References to any statute or regulation are to be construed as
including all statutory and regulatory provisions related thereto or
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

ARTICLE II

GUARANTY

Section 2.1 Guaranty. To induce the Lenders to make the Term Loan and each other
Secured Party to make credit available to or for the benefit of one or more
Grantors, each Guarantor hereby, jointly and severally, absolutely,
unconditionally and irrevocably guarantees, as primary obligor and not merely as
surety, the full and punctual payment when due, whether at stated maturity or
earlier, by reason of acceleration, mandatory prepayment or otherwise in
accordance with any Loan Document, of all the Obligations of the Borrower and
each other Guarantor whether existing on the date hereof or hereinafter incurred
or created (the “Guaranteed Obligations”). This Guaranty by each Guarantor
hereunder constitutes a guaranty of payment and not of collection.

Section 2.2 Limitation of Guaranty. Any term or provision of this Guaranty or
any other Loan Document to the contrary notwithstanding, the maximum aggregate
amount for which any Guarantor shall be liable hereunder shall not exceed the
maximum amount for which such Guarantor can be liable without rendering this
Guaranty or any other Loan Document, as it relates to such Guarantor, subject to
avoidance under applicable Requirements of Law relating to fraudulent conveyance
or fraudulent transfer (including the Uniform Fraudulent Conveyance Act, the
Uniform Fraudulent Transfer Act and Section 548 of title 11 of the United States
Code or any applicable provisions of comparable Requirements of Law)
(collectively, “Fraudulent Transfer Laws”). Any analysis of the provisions of
this Guaranty for purposes of Fraudulent Transfer Laws shall take into account
the right of contribution established in Section 2.3 and, for purposes of such
analysis, give effect to any discharge of intercompany debt as a result of any
payment made under the Guaranty.

 

6



--------------------------------------------------------------------------------

Section 2.3 Contribution. To the extent that any Guarantor shall be required
hereunder to pay any portion of any Guaranteed Obligation exceeding the greater
of (a) the amount of the value actually received by such Guarantor and its
Subsidiaries from the Loans and other Obligations and (b) the amount such
Guarantor would otherwise have paid if such Guarantor had paid the aggregate
amount of the Guaranteed Obligations (excluding the amount thereof repaid by the
Credit Party that received the benefit of the funds advanced that constituted
Guaranteed Obligations) in the same proportion as such Guarantor’s net worth on
the date enforcement is sought hereunder bears to the aggregate net worth of all
the Guarantors on such date, then such Guarantor shall be reimbursed by such
other Guarantors for the amount of such excess, pro rata, based on the
respective net worth of such other Guarantors on such date.

Section 2.4 Authorization; Other Agreements. The Secured Parties are hereby
authorized, without notice to or demand upon any Guarantor and without
discharging or otherwise affecting the obligations of any Guarantor hereunder
and without incurring any liability hereunder, from time to time, to do each of
the following:

(a) (i) subject to compliance, if applicable, with Section 9.1 of the Credit
Agreement, modify, amend, supplement or otherwise change, (ii) accelerate or
otherwise change the time of payment or (iii) waive or otherwise consent to
noncompliance with, any Guaranteed Obligation or any Loan Document;

(b) apply to the Guaranteed Obligations any sums by whomever paid or however
realized to any Guaranteed Obligation in such order as provided in the Loan
Documents;

(c) refund at any time any payment received by any Secured Party in respect of
any Guaranteed Obligation;

(d) (i) sell, exchange, enforce, waive, substitute, liquidate, terminate,
release, abandon, fail to perfect, subordinate, accept, substitute, surrender,
exchange, affect, impair or otherwise alter or release any Collateral for any
Guaranteed Obligation or any other guaranty therefor in any manner,
(ii) receive, take and hold additional Collateral to secure any Guaranteed
Obligation, (iii) add, release or substitute any one or more other Guarantors,
makers or endorsers of any Guaranteed Obligation or any part thereof and
(iv) otherwise deal in any manner with the Borrower or any other Guarantor,
maker or endorser of any Guaranteed Obligation or any part thereof; and

(e) settle, release, compromise, collect or otherwise liquidate the Guaranteed
Obligations.

 

7



--------------------------------------------------------------------------------

Section 2.5 Guaranty Absolute and Unconditional. Each Guarantor hereby waives
and agrees not to assert any defense, whether arising in connection with or in
respect of any of the following or otherwise, and hereby agrees that its
obligations under this Guaranty are irrevocable, absolute and unconditional and
shall not be discharged as a result of or otherwise affected by any of the
following (which may not be pleaded and evidence of which may not be introduced
in any proceeding with respect to this Guaranty, in each case except as
otherwise agreed in writing by Agent):

(a) the invalidity or unenforceability of any obligation of the Borrower or any
other Guarantor under any Loan Document or any other agreement or instrument
relating thereto (including any amendment, consent or waiver thereto), or any
security for, or other guaranty of, any Guaranteed Obligation or any part
thereof, or the lack of perfection or continuing perfection or failure of
priority of any security for the Guaranteed Obligations or any part thereof;

(b) the absence of (i) any attempt to collect any Guaranteed Obligation or any
part thereof from the Borrower or any other Guarantor or other action to enforce
the same or (ii) any action to enforce any Loan Document or any Lien thereunder;

(c) the failure by any Person to take any steps to perfect and maintain any Lien
on, or to preserve any rights with respect to, any Collateral;

(d) any workout, insolvency, bankruptcy proceeding, reorganization, arrangement,
liquidation or dissolution by or against the Borrower, any other Guarantor or
any of the Borrower’s other Subsidiaries or any procedure, agreement, order,
stipulation, election, action or omission thereunder, including any discharge or
disallowance of, or bar or stay against collecting, any Guaranteed Obligation
(or any interest thereon) in or as a result of any such proceeding;

(e) any foreclosure, whether or not through judicial sale, and any other sale or
other disposition of any Collateral or any election following the occurrence of
an Event of Default by any Secured Party to proceed separately against any
Collateral in accordance with such Secured Party’s rights under any applicable
Requirement of Law; or

(f) any other defense, setoff, counterclaim or any other circumstance that might
otherwise constitute a legal or equitable discharge of the Borrower, any other
Guarantor or any other Subsidiary of the Borrower, in each case other than the
payment in full of the Guaranteed Obligations.

Section 2.6 Waivers. Each Guarantor hereby unconditionally and irrevocably
waives and agrees not to assert any claim, defense, setoff or counterclaim based
on diligence, promptness, presentment, requirements for any demand or notice
hereunder including any of the following: (a) any demand for payment or
performance and protest and notice of protest; (b) any notice of acceptance;
(c) any presentment, demand, protest or further notice or other requirements of
any kind with respect to any Guaranteed Obligation (including any accrued but
unpaid interest thereon) becoming immediately due and payable; (d) any other
notice in respect of any Guaranteed

 

8



--------------------------------------------------------------------------------

Obligation or any part thereof, and any defense arising by reason of any
disability or other defense of the Borrower or any other Guarantor, (e) the
benefit of any statute of limitations affecting such Guarantor’s liability
hereunder; and (f) the benefit of and any right to participate in any security
now or hereafter held by the Agent or any other Secured Party. Each Guarantor
further unconditionally and irrevocably agrees not to (w) enforce or otherwise
exercise any right of subrogation or any right of reimbursement or contribution
or similar right against the Borrower or any other Guarantor by reason of any
Loan Document or any payment made thereunder, (x) assert any claim, defense,
setoff or counterclaim it may have against any other Credit Party or set off any
of its obligations to such other Credit Party against obligations of such Credit
Party to such Guarantor, (y) any claim, defense, setoff or counterclaim arising
by reason of any disability or other defense of any Credit Party, or the
cessation from any cause whatsoever (including any act or omission of the Agent
or any other Secured Party) of the liability of any Credit Party or (z) any
claim, defense, setoff or counterclaim based on any claim that the Guarantor’s
obligations exceed or are more burdensome than those of the Borrower. No
obligation of any Guarantor hereunder shall be discharged other than by complete
performance. Each Guarantor further waives any right such Guarantor may have
under any applicable Requirement of Law to require any Secured Party to seek
recourse first against the Borrower or any other Person, or to realize upon any
Collateral for any of the Obligations, as a condition precedent to enforcing
such Guarantor’s liability and obligations under this Guaranty.

Section 2.7 Reliance. Each Guarantor hereby assumes responsibility for keeping
itself informed of the financial condition of the Borrower, each other Guarantor
and any other guarantor, maker or endorser of any Guaranteed Obligation or any
part thereof, and of all other circumstances bearing upon the risk of nonpayment
of any Guaranteed Obligation or any part thereof that diligent inquiry would
reveal, and each Guarantor hereby agrees that no Secured Party shall have any
duty to advise any Guarantor of information known to it regarding such condition
or any such circumstances. In the event any Secured Party, in its sole
discretion, undertakes at any time or from time to time to provide any such
information to any Guarantor, such Secured Party shall be under no obligation to
(a) undertake any investigation not a part of its regular business routine,
(b) disclose any information that such Secured Party, pursuant to accepted or
reasonable commercial finance or banking practices, wishes to maintain
confidential or (c) make any future disclosures of such information or any other
information to any Guarantor.

ARTICLE III

GRANT OF SECURITY INTEREST

Section 3.1 Collateral. For the purposes of this Agreement, all of the following
property now owned or at any time hereafter acquired by a Grantor or in which a
Grantor now has or at any time in the future may acquire any right, title or
interests is collectively referred to as the “Collateral”:

(a) all accounts, chattel paper (including all tangible and electronic chattel
paper), documents (as defined in the UCC), equipment, general intangibles,
instruments, inventory, investment property, letters of credit, letter-of-credit
rights, Intellectual Property, money, cash and Cash Equivalents, Pledged
Collateral and any supporting obligations related to any of the foregoing;

 

9



--------------------------------------------------------------------------------

(b) all DDAs, deposit accounts, securities accounts, commodity accounts (and all
money, cash and Cash Equivalents, checks, other negotiation instruments, funds,
evidence of payment, commodity contracts, security entitlements, securities and
other assets (including financial assets) contained in, or credited to, such
DDAs, deposit accounts, commodity accounts and securities accounts;

(c) the commercial tort claims described on Schedule 1 and on any supplement
thereto received by Agent pursuant to Section 5.8;

(d) all books and records pertaining to the other property described in this
Section 3.1;

(e) all property of such Grantor held by any Secured Party, including all
property of every description, in the custody of or in transit to such Secured
Party for any purpose, including safekeeping, collection or pledge, for the
account of such Grantor or as to which such Grantor may have any right or power,
including but not limited to cash;

(f) all other goods (including but not limited to fixtures) and personal
property of such Grantor, whether tangible or intangible and wherever located;
and

(g) to the extent not otherwise included, all proceeds, products and supporting
obligations of the foregoing (including, with limitation, proceeds of any Real
Estate).

Section 3.2 Grant of Security Interest in Collateral. Each Grantor, as
collateral security for the prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of the Obligations
(the “Secured Obligations”), hereby mortgages, pledges and hypothecates to
Agent, for the benefit of the Secured Parties, and grants to Agent, for the
benefit of the Secured Parties a Lien on and security interest in, all of its
right, title and interest in, to and under the Collateral of such Grantor;
provided, however, notwithstanding the foregoing, no Lien or security interest
is hereby granted on any Excluded Property; provided, further, that if and when
any property shall cease to be Excluded Property, a Lien on and security
interest in such property shall be deemed granted therein. Each Grantor hereby
represents and warrants that, as of the Closing Date, the Excluded Property
(other than Excluded Equity), when taken as a whole, is not material to the
business operations or financial condition of the Grantors, taken as a whole.

 

10



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

To induce the Lenders and Agent to enter into the Loan Documents, each Grantor
hereby represents and warrants each of the following to Agent, the Lenders and
the other Secured Parties:

Section 4.1 Title; No Other Liens. Except for the Lien granted to Agent pursuant
to this Agreement and the other Loan Documents and Permitted Liens (except for
those Permitted Liens not permitted to exist on any Collateral), such Grantor
owns each item of the Collateral free and clear of any and all Liens or claims
of others. Such Grantor (a) is the record and beneficial owner of the Collateral
pledged by it hereunder constituting instruments or certificates and (b) has
rights in or the power to transfer each other item of Collateral in which a Lien
is granted by it hereunder, free and clear of any other Lien other than
Permitted Liens.

Section 4.2 Perfection and Priority. The security interest granted pursuant to
this Agreement constitutes a valid and continuing perfected security interest in
favor of Agent in all Collateral subject, for the following Collateral, to the
occurrence of the following: (a) in the case of all Collateral in which a
security interest may be perfected by filing a financing statement under the
UCC, the completion of the filings and other actions specified on Schedule 2
(which, in the case of all filings and other documents referred to on such
schedule, have been delivered to Agent in completed and duly authorized form),
(b) with respect to any Blocked Account, the execution of Blocked Account
Agreements and, with respect to deposit, securities, commodity or similar
account not constituting a Blocked Account, the execution of Control Agreements,
(c) in the case of all Copyrights, Trademarks and Patents for which UCC filings
are insufficient, all appropriate filings having been made with the United
States Copyright Office or the United States Patent and Trademark Office, as
applicable, (d) in the case of letter-of-credit rights that are not supporting
obligations of Collateral, the execution of a Contractual Obligation granting
control to Agent over such letter-of-credit rights and (e) in the case of
electronic chattel paper, the completion of all steps necessary to grant control
to Agent over such electronic chattel paper. All security interests granted on
the Collateral pursuant hereto shall be prior to all other Liens on the
Collateral except for Permitted Liens having priority over Agent’s Lien by
operation of law or permitted pursuant to subsection 5.1(a), 5.1(e), 5.1(g),
5.1(h), 5.1(i), 5.1(k), 5.1(q) and 5.1(s) of the Credit Agreement upon (i) in
the case of all Pledged Certificated Stock, Pledged Debt Instruments and Pledged
Investment Property, the delivery thereof to Agent or its designees, or, subject
to the terms of the Intercreditor Agreement, the ABL Agent or its designees, of
such Pledged Certificated Stock, Pledged Debt Instruments and Pledged Investment
Property consisting of instruments and certificates, in each case properly
endorsed for transfer to Agent or in blank, (ii) in the case of all Pledged
Investment Property not in certificated form, the execution of Control
Agreements, or subject to the terms of the Intercreditor Agreement, control
agreements in favor the Agent or its designees, with respect to such investment
property and (iii) in the case of all other

 

11



--------------------------------------------------------------------------------

instruments and tangible chattel paper that are not Pledged Certificated Stock,
Pledged Debt Instruments or Pledged Investment Property, the delivery thereof to
Agent or its designees or subject to the terms of the Intercreditor Agreement,
the ABL Agent, of such instruments and tangible chattel paper. Except as set
forth in this Section 4.2 and subject to any post-closing periods set forth in
the Loan Documents for delivery of documentation with respect to Collateral, all
actions by each Grantor necessary or desirable to protect and perfect the Lien
granted hereunder on the Collateral have been duly taken.

Section 4.3 Pledged Collateral. (a) The Pledged Stock pledged by such Grantor
hereunder (i) is listed on Schedule 3 and constitutes that percentage of the
issued and outstanding equity of all classes of each issuer thereof as set forth
on Schedule 3, (ii) has been duly authorized, validly issued and is fully paid
and nonassessable (other than Pledged Stock in limited liability companies and
partnerships) and (iii) constitutes the legal, valid and binding obligation of
the obligor with respect thereto, enforceable in accordance with its terms.

(b) As of the Closing Date, all Pledged Collateral (other than Pledged
Uncertificated Stock, Pledged Investment Property not constituting instruments
or certificates and Pledged Debt Instruments and Pledged Investment Property not
required to be delivered pursuant to Section 5.3 or 5.5) has been delivered to
Agent or its designees, or, subject to the terms of the Intercreditor Agreement,
the ABL Agent, in accordance with subsection 5.2(a).

(c) Upon the occurrence and during the continuance of an Event of Default, Agent
shall be entitled to exercise all of the rights of the Grantor granting the
security interest in any Pledged Stock, and a transferee or assignee of such
Pledged Stock shall become a holder of such Pledged Stock to the same extent as
such Grantor and be entitled to participate in the management of the issuer of
such Pledged Stock and, upon the transfer of the entire interest of such
Grantor, such Grantor shall, by operation of law, cease to be a holder of such
Pledged Stock.

Section 4.4 Instruments and Tangible Chattel Paper Formerly Accounts. No amount
payable to such Grantor under or in connection with any account is evidenced by
any instrument or tangible chattel paper that has not been delivered to Agent,
properly endorsed for transfer, to the extent delivery is required by
subsection 5.5(a).

Section 4.5 Equity Interests. As of the Closing Date, (i) none of the terms
relating to the equity in RadioShack Customer Service LLC, Trade and Save, LLC
or RSIgnite, LLC provide that the interests in any of such entities are a
security governed by Article 8 of the UCC and (ii) none of the equity in
RadioShack Customer Service LLC, Trade and Save, LLC or RSIgnite, LLC is
certificated.

Section 4.6 Commercial Tort Claims. The only commercial tort claims of any
Grantor existing on the date hereof (regardless of whether the amount, defendant
or other material facts can be determined and regardless of whether such
commercial tort claim has been asserted, threatened or has otherwise been made
known to the obligee thereof or whether litigation has been commenced for such
claims) are those listed on Schedule 1, which sets forth such information
separately for each Grantor.

 

12



--------------------------------------------------------------------------------

Section 4.7 Specific Collateral. None of the Collateral is or is proceeds or
products of farm products, as-extracted collateral, health-care-insurance
receivables or timber to be cut.

Section 4.8 Enforcement. No Permit, notice to or filing with any Governmental
Authority or any other Person or any consent from any Person is required for the
exercise by Agent of its rights (including voting rights) provided for in this
Agreement or the enforcement of remedies in respect of the Collateral pursuant
to this Agreement, including the transfer of any Collateral, except as may be
required in connection with the disposition of any portion of the Pledged
Collateral by laws affecting the offering and sale of securities generally or
any approvals that may be required to be obtained from any bailees or landlords
to collect the Collateral.

Section 4.9 Representations and Warranties of the Credit Agreement. The
representations and warranties as to such Grantor and its Subsidiaries made in
Article III (Representations and Warranties) of the Credit Agreement are true
and correct on each date as required by Section 2.2 of the Credit Agreement in
all material respects (without duplication of any materiality qualifier
contained therein), except to the extent that such representation or warranty
expressly relates to an earlier date (in which event such representation or
warranty was untrue or incorrect in any material respect (without duplication of
any materiality qualifier contained therein) as of such earlier date).

ARTICLE V

COVENANTS

Each Grantor agrees with Agent to the following, as long as any Obligation or
Commitment remains outstanding (other than contingent indemnification
Obligations to the extent no claim giving rise thereto has been asserted):

Section 5.1 Maintenance of Perfected Security Interest; Further Documentation
and Consents. (a) Generally. Such Grantor shall (i) not use or permit any
Collateral to be used in violation of any provision of any Loan Document, any
ABL Loan Document or any policy of insurance covering the Collateral, or in
material violation of any Requirement of Law and (ii) not enter into any
Contractual Obligation or undertaking restricting the right or ability of such
Grantor or Agent to sell, assign, convey or transfer any Collateral if such
restriction would reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

(b) Such Grantor shall maintain the security interest created by this Agreement
as a perfected security interest having at least the priority described in
Section 4.2 and shall defend such security interest and such priority against
the claims and demands of all Persons.

 

13



--------------------------------------------------------------------------------

(c) Such Grantor shall furnish to Agent from time to time statements and
schedules further identifying and describing the Collateral and such other
documents in connection with the Collateral as Agent may reasonably request, all
in reasonable detail and in form satisfactory to Agent.

(d) At any time and from time to time, upon the written request of Agent, such
Grantor shall, for the purpose of obtaining or preserving the full benefits of
this Agreement and of the rights and powers herein granted, (i) promptly and
duly execute and deliver, and have recorded, such further documents, including
an authorization to file (or, as applicable, the filing) of any financing
statement or amendment under the UCC (or other filings under similar
Requirements of Law) in effect in any jurisdiction with respect to the security
interest created hereby and (ii) take such further action as Agent may
reasonably request, including executing and delivering any Control Agreements
with respect to deposit accounts and securities accounts to the extent required
by the Credit Agreement.

(e) To ensure that a Lien and security interest is granted on any of the
Excluded Property set forth in clause (ii) of the definition of “Excluded
Property”, such Grantor shall, with respect to such Excluded Property that is
material to such Grantor’s business, use commercially reasonable efforts to
obtain any required consents from any Person other than the Borrower and its
Affiliates with respect to any permit or license or any Contractual Obligation
with such Person entered into by such Grantor that requires such consent as a
condition to the creation by such Grantor of a Lien on any right, title or
interest in such permit, license or Contractual Obligation or any Stock or Stock
Equivalent related thereto.

Section 5.2 Pledged Collateral. (a) Delivery of Pledged Collateral. Such Grantor
shall (i) deliver to Agent, or, subject to the terms of the Intercreditor
Agreement, the ABL Agent, in suitable form for transfer and in form and
substance satisfactory to Agent, (A) all Pledged Certificated Stock, (B) any and
all Pledged Debt Instruments to the extent representing amounts in excess of
$1,000,000 individually or in the aggregate and (C) any and all certificates and
instruments evidencing Pledged Investment Property to the extent representing
amounts in excess of $1,000,000 individually or in the aggregate and
(ii) maintain all other Pledged Investment Property to the extent representing
amounts in excess of $1,000,000 in the aggregate in a Controlled Account.

(b) Event of Default. During the continuance of an Event of Default, subject to
the terms of the Intercreditor Agreement, Agent shall have the right, at any
time in its discretion and without notice to the Grantor, to (i) transfer to or
to register in its name or in the name of its nominees any Pledged Collateral or
any Pledged Investment Property and (ii) exchange any certificate or instrument
representing or evidencing any Pledged Collateral or any Pledged Investment
Property for certificates or instruments of smaller or larger denominations.

 

14



--------------------------------------------------------------------------------

(c) Cash Distributions with respect to Pledged Collateral. Except as provided in
Article VI and subject to the limitations set forth in the Credit Agreement,
such Grantor shall be entitled to receive all cash distributions paid in respect
of the Pledged Collateral.

(d) Voting Rights. Except as provided in Article VI, such Grantor shall be
entitled to exercise all voting, consent and corporate, partnership, limited
liability company and similar rights with respect to the Pledged Collateral;
provided, however, that no vote shall be cast, consent given or right exercised
or other action taken by such Grantor that would impair the Collateral or be
inconsistent with or result in any violation of any provision of any Loan
Document.

Section 5.3 Accounts

(a) Such Grantor shall not, other than in the Ordinary Course of Business, for
Accounts that are included in the Revolving Borrowing Base, (i) grant any
extension of the time of payment of any such Account, (ii) compromise or settle
any such Account for less than the full amount thereof, (iii) release, wholly or
partially, any Person liable for the payment of any such Account, (iv) allow any
credit or discount on any such Account or (v) amend, supplement or modify any
such Account in any manner that could adversely affect the value thereof.

(b) Agent shall have the right to make test verifications of the Accounts in any
manner and through any medium that it reasonably considers advisable, and such
Grantor shall furnish all such assistance and information as Agent may
reasonably require in connection therewith. At any time and from time to time,
subject to the terms of Section 4.2 of the Credit Agreement and upon Agent’s
reasonable request, such Grantor shall cause independent public accountants or
others satisfactory to Agent to furnish to Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
accounts.

Section 5.4 Commodity Contracts. Such Grantor shall not have any commodity
contract unless subject to a Control Agreement.

Section 5.5 Delivery of Instruments and Tangible Chattel Paper and Control of
Investment Property, Letter-of-Credit Rights and Electronic Chattel Paper.
(a) If any amount, individually or in the aggregate (taken together with such
amounts under subsection 5.5(d)), in excess of $1,000,000 payable under or in
connection with any Collateral owned by such Grantor shall be or become
evidenced by an instrument or tangible chattel paper other than such instrument
delivered in accordance with subsection 5.2(a) and in the possession of Agent,
such Grantor shall mark all such instruments and tangible chattel paper with the
following legend: “This writing and the obligations evidenced or secured hereby
are subject to the security interest of Salus Capital Partners, LLC, as Agent”
and, at the request of Agent, shall immediately deliver such instrument or
tangible chattel paper to Agent, duly indorsed in a manner satisfactory to
Agent.

 

15



--------------------------------------------------------------------------------

(b) Such Grantor shall not grant “control” (within the meaning of such term
under Article 9-106 of the UCC) over any investment property to any Person other
than Agent or its designees or, subject to the terms of the Intercreditor
Agreement, the ABL Agent or its designees.

(c) If such Grantor is or becomes the beneficiary of a letter of credit that is
(i) not a supporting obligation of any Collateral and (ii) in excess of
$500,000, such Grantor shall promptly, and in any event within two (2) Business
Days after becoming a beneficiary, notify Agent thereof and enter into a
Contractual Obligation with Agent, the issuer of such letter of credit or any
nominated person with respect to the letter-of-credit rights under such letter
of credit. Such Contractual Obligation shall assign such letter-of-credit rights
to Agent and such assignment shall be sufficient to grant control for the
purposes of Section 9-107 of the UCC (or any similar section under any
equivalent UCC). Such Contractual Obligation shall also direct all payments
thereunder to a Cash Collateral Account. The provisions of the Contractual
Obligation shall be in form and substance reasonably satisfactory to Agent.

(d) If any amount, individually or in the aggregate (taken together with such
amounts under subsection 5.5(a)), in excess of $1,000,000 payable under or in
connection with any Collateral owned by such Grantor shall be or become
evidenced by electronic chattel paper, such Grantor shall take all steps
necessary to grant Agent control of all such electronic chattel paper for the
purposes of Section 9-105 of the UCC (or any similar section under any
equivalent UCC) and all “transferable records” as defined in each of the Uniform
Electronic Transactions Act and the Electronic Signatures in Global and National
Commerce Act.

Section 5.6 Intellectual Property. (a) Within thirty (30) days after any change
to Schedule 3.16 to the Credit Agreement for such Grantor, such Grantor shall
provide Agent notification thereof and the short-form intellectual property
agreements and assignments as described in this Section 5.6 and any other
documents that Agent reasonably requests with respect thereto.

(b) Such Grantor shall (and shall cause all its licensees to) (i) (1) continue
to use each Trademark included in the Material Intellectual Property in order to
maintain such Trademark in full force and effect with respect to each class of
goods for which such Trademark is currently used, free from any claim of
abandonment for non-use, (2) maintain at least the same standards of quality of
products and services offered under such Trademark as are currently maintained,
(3) use such Trademark with the appropriate notice of registration and all other
notices and legends required by applicable Requirements of Law, (4) not adopt or
use any other Trademark that is confusingly similar or a colorable imitation of
such Trademark unless Agent shall obtain a perfected security interest in such
other Trademark pursuant to this Agreement and (ii) not do any act or omit to do
any act whereby (w) such Trademark (or any goodwill associated therewith) may
become destroyed, invalidated, impaired or harmed in any way, (x) any Patent
included in the Material Intellectual Property may become forfeited, misused,
unenforceable, abandoned or dedicated to the public, (y) any portion of the
Copyrights included in the Material Intellectual Property may become
invalidated, otherwise impaired or fall into the public domain or (z) any Trade
Secret that is Material Intellectual Property may become publicly available or
otherwise unprotectable.

 

16



--------------------------------------------------------------------------------

(c) Such Grantor shall notify Agent immediately if it knows, or has reason to
know, that any application or registration relating to any Material Intellectual
Property may become forfeited, misused, unenforceable, abandoned or dedicated to
the public, or of any adverse determination or development regarding the
validity or enforceability or such Grantor’s ownership of, interest in, right to
use, register, own or maintain any Material Intellectual Property (including the
institution of, or any such determination or development in, any proceeding
relating to the foregoing in any Applicable IP Office). Such Grantor shall take
all actions that are necessary or reasonably requested by Agent to maintain and
pursue each application (and to obtain the relevant registration or recordation)
and to maintain each registration and recordation included in the Material
Intellectual Property.

(d) Such Grantor shall not knowingly do any act or omit to do any act to
infringe, misappropriate, dilute, violate or otherwise impair the Intellectual
Property of any other Person. In the event that any Material Intellectual
Property of such Grantor is or has been infringed, misappropriated, violated,
diluted or otherwise impaired by a third party, such Grantor shall take such
action as it reasonably deems appropriate under the circumstances in response
thereto, including promptly bringing suit and recovering all damages therefor.

(e) Such Grantor shall execute and deliver to Agent in form and substance
reasonably acceptable to Agent and suitable for filing in the Applicable IP
Office the short-form intellectual property security agreements in the form
attached hereto as Annex 3 for all Copyrights, Trademarks, Patents and IP
Licenses of such Grantor existing on the Closing Date.

Section 5.7 Notices. Such Grantor shall promptly notify Agent in writing of its
acquisition of any interest hereafter in property that is of a type where a
security interest or lien must be or may be registered, recorded or filed under,
or notice thereof given under, any U.S. federal statute or regulation.

Section 5.8 Notice of Commercial Tort Claims. Such Grantor agrees that, if it
shall acquire any interest in any commercial tort claim (whether from another
Person or because such commercial tort claim shall have come into existence) in
an amount (taking the greater of the aggregate claimed damages thereunder or the
reasonable estimated value thereof) of $1,000,000 or more, (i) such Grantor
shall, immediately upon such acquisition, deliver to Agent, in each case in form
and substance satisfactory to Agent, a notice of the existence and nature of
such commercial tort claim and a supplement to Schedule 1 containing a specific
description of such commercial tort claim, (ii) Section 3.1 shall apply to such
commercial tort claim and (iii) such Grantor shall execute and deliver to Agent,
in each case in form and substance satisfactory to Agent, any document, and take
all other action, deemed by Agent to be reasonably necessary or

 

17



--------------------------------------------------------------------------------

appropriate for Agent to obtain, for the benefit of the Secured Parties, a
perfected security interest having at least the priority set forth in
Section 4.2 in all such commercial tort claims. Any supplement to Schedule 1
delivered pursuant to this Section 5.8 shall, after the receipt thereof by
Agent, become part of Schedule 1 for all purposes hereunder other than in
respect of representations and warranties made prior to the date of such
receipt.

Section 5.9 Blocked Accounts; Controlled Accounts. Each Grantor, with respect to
management of its cash, Cash Equivalents or Investment Property, shall enter
into Blocked Account Agreements or Control Agreements in accordance with
Section 4.11 of the Credit Agreement.

Section 5.10 Equity Interests. Without the written consent of Agent, the Credit
Parties shall not (i) amend the terms relating to the equity in RadioShack
Customer Service LLC, Trade and Save, LLC or RSIgnite, LLC to provide that the
interests in any of such entities will be a security governed by Article 8 of
the UCC or (ii) certificate the equity in RadioShack Customer Service LLC, Trade
and Save, LLC or RSIgnite, LLC.

ARTICLE VI

REMEDIAL PROVISIONS

Section 6.1 Code and Other Remedies. (a) UCC Remedies. During the continuance of
an Event of Default, subject to the terms of the Intercreditor Agreement, Agent
may exercise, in addition to all other rights and remedies granted to it in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to any Secured Obligation, all rights and remedies of a secured party
under the UCC or any other applicable law.

(b) Disposition of Collateral. Without limiting the generality of the foregoing,
subject to the terms of the Intercreditor Agreement, Agent may, without demand
of performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon any
Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), during the continuance of any
Event of Default (personally or through its agents or attorneys), (i) enter upon
the premises where any Collateral is located, without any obligation to pay
rent, through self-help, without judicial process, without first obtaining a
final judgment or giving any Grantor or any other Person notice or opportunity
for a hearing on Agent’s claim or action, (ii) collect, receive, appropriate and
realize upon any Collateral and (iii) sell, assign, convey, transfer, grant
option or options to purchase and deliver any Collateral (enter into Contractual
Obligations to do any of the foregoing), in one or more parcels at public or
private sale or sales, at any exchange, broker’s board or office of any Secured
Party or elsewhere upon such terms and conditions as it may deem advisable and
at such prices as it may deem best, for cash or on credit or for future delivery
without assumption of any credit risk. Agent shall have the right, upon any such
public sale or sales and, to the extent permitted by the UCC and other
applicable Requirements of Law, upon any such private sale, to purchase the
whole or any part of the Collateral so sold, free of any right or equity of
redemption of any Grantor, which right or equity is hereby waived and released.

 

18



--------------------------------------------------------------------------------

(c) Management of the Collateral. Each Grantor further agrees, that, during the
continuance of any Event of Default, (i) at Agent’s request, it shall assemble
the Collateral and make it available to Agent at places that Agent shall
reasonably select, whether at such Grantor’s premises or elsewhere, (ii) without
limiting the foregoing, Agent also has the right to require that each Grantor
store and keep any Collateral pending further action by Agent and, while any
such Collateral is so stored or kept, provide such guards and maintenance
services as shall be necessary to protect the same and to preserve and maintain
such Collateral in good condition, (iii) until Agent is able to sell, assign,
convey or transfer any Collateral, Agent shall have the right to hold or use
such Collateral to the extent that it deems appropriate for the purpose of
preserving the Collateral or its value or for any other purpose deemed
appropriate by Agent and (iv) Agent may, if it so elects, seek the appointment
of a receiver or keeper to take possession of any Collateral and to enforce any
of Agent’s remedies (for the benefit of the Secured Parties), with respect to
such appointment without prior notice or hearing as to such appointment. Agent
shall not have any obligation to any Grantor to maintain or preserve the rights
of any Grantor as against third parties with respect to any Collateral while
such Collateral is in the possession of Agent.

(d) Application of Proceeds. Agent shall apply the cash proceeds of any action
taken by it pursuant to this Section 6.1, after deducting all reasonable costs
and expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any Collateral or in any way relating to the Collateral
or the rights of Agent and any other Secured Party hereunder, including
reasonable attorneys’ fees and disbursements, to the payment in whole or in part
of the Secured Obligations, as set forth in the Credit Agreement (subject to the
terms of the Intercreditor Agreement), and only after such application and after
the payment by Agent of any other amount required by any Requirement of Law,
need Agent account for the surplus, if any, to any Grantor.

(e) Direct Obligation. Neither Agent nor any other Secured Party shall be
required to make any demand upon, or pursue or exhaust any right or remedy
against, any Grantor, any other Credit Party or any other Person with respect to
the payment of the Obligations or to pursue or exhaust any right or remedy with
respect to any Collateral therefor or any direct or indirect guaranty thereof.
All of the rights and remedies of Agent and any other Secured Party under any
Loan Document shall be cumulative, may be exercised individually or concurrently
and not exclusive of any other rights or remedies provided by any Requirement of
Law. To the extent it may lawfully do so, each Grantor absolutely and
irrevocably waives and relinquishes the benefit and advantage of, and covenants
not to assert against Agent or any other Secured Party, any valuation, stay,
appraisement, extension, redemption or similar laws and any and all rights or
defenses it may have as a surety, now or hereafter existing, arising out of the
exercise by them of any rights hereunder. If any notice of a proposed sale or
other disposition of any Collateral shall be required by law, such notice shall
be deemed reasonable and proper if given at least 10 days before such sale or
other disposition.

 

19



--------------------------------------------------------------------------------

(f) Commercially Reasonable. To the extent that applicable Requirements of Law
impose duties on Agent to exercise remedies in a commercially reasonable manner,
each Grantor acknowledges and agrees that it is not commercially unreasonable
for Agent to do any of the following:

(i) fail to incur significant costs, expenses or other Liabilities reasonably
deemed as such by Agent to prepare any Collateral for disposition or otherwise
to complete raw material or work in process into finished goods or other
finished products for disposition;

(ii) fail to obtain Permits, or other consents, for access to any Collateral to
sell or for the collection or sale of any Collateral, or, if not required by
other Requirements of Law, fail to obtain Permits or other consents for the
collection or disposition of any Collateral;

(iii) fail to exercise remedies against account debtors or other Persons
obligated on any Collateral or to remove Liens on any Collateral or to remove
any adverse claims against any Collateral;

(iv) advertise dispositions of any Collateral through publications or media of
general circulation, whether or not such Collateral is of a specialized nature,
or to contact other Persons, whether or not in the same business as any Grantor,
for expressions of interest in acquiring any such Collateral;

(v) exercise collection remedies against account debtors and other Persons
obligated on any Collateral, directly or through the use of collection agencies
or other collection specialists, hire one or more professional auctioneers to
assist in the disposition of any Collateral, whether or not such Collateral is
of a specialized nature, or, to the extent deemed appropriate by Agent, obtain
the services of other brokers, investment bankers, consultants and other
professionals to assist Agent in the collection or disposition of any
Collateral, or utilize Internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets to dispose of any
Collateral;

(vi) dispose of assets in wholesale rather than retail markets;

(vii) disclaim disposition warranties, such as title, possession or quiet
enjoyment; or

(viii) purchase insurance or credit enhancements to insure Agent against risks
of loss, collection or disposition of any Collateral or to provide to Agent a
guaranteed return from the collection or disposition of any Collateral.

Each Grantor acknowledges that the purpose of this Section 6.1 is to provide a
non-exhaustive list of actions or omissions that are not commercially
unreasonable when exercising remedies against any Collateral and that other
actions or omissions by any

 

20



--------------------------------------------------------------------------------

Secured Party shall not be deemed commercially unreasonable solely on account of
not being indicated in this Section 6.1. Without limitation upon the foregoing,
nothing contained in this Section 6.1 shall be construed to grant any rights to
any Grantor or to impose any duties on Agent that would not have been granted or
imposed by this Agreement or by applicable Requirements of Law in the absence of
this Section 6.1.

(g) IP Licenses. For the purpose of enabling Agent to exercise rights and
remedies under this Section 6.1 (including in order to take possession of,
collect, receive, assemble, process, appropriate, remove, realize upon, sell,
assign, convey, transfer or grant options to purchase any Collateral) at such
time as Agent shall be lawfully entitled to exercise such rights and remedies,
each Grantor hereby grants to Agent, for the benefit of the Secured Parties,
(i) an irrevocable, nonexclusive, worldwide license (exercisable without payment
of royalty or other compensation to such Grantor), including in such license the
right to sublicense, use and practice any Intellectual Property now owned or
hereafter acquired by such Grantor and access to all media in which any of the
licensed items may be recorded or stored and to all Software and programs used
for the compilation or printout thereof and (ii) an irrevocable license (without
payment of rent or other compensation to such Grantor) to use, operate and
occupy all real Property owned, operated, leased, subleased or otherwise
occupied by such Grantor.

Section 6.2 Accounts and Payments in Respect of General Intangibles. (a) In
addition to, and not in substitution for, any similar requirement in the Credit
Agreement, to the extent required by Section 4.11 of the Credit Agreement or if
required by Agent at any time during the continuance of an Event of Default, any
payment of accounts or payment in respect of general intangibles, when collected
by any Grantor, shall be promptly (and, in any event, within two (2) Business
Days) deposited by such Grantor in the exact form received, duly indorsed by
such Grantor to Agent, in a Cash Collateral Account, subject to withdrawal by
Agent as provided in Section 6.4. Until so turned over, such payment shall be
held by such Grantor in trust for Agent, segregated from other funds of such
Grantor. Each such deposit of proceeds of accounts and payments in respect of
general intangibles shall be accompanied by a report identifying in reasonable
detail the nature and source of the payments included in the deposit.

(b) At any time during the continuance of an Event of Default, subject to the
terms of the Intercreditor Agreement:

(i) each Grantor shall, upon Agent’s request, deliver to Agent all original and
other documents evidencing, and relating to, the Contractual Obligations and
transactions that gave rise to any account or any payment in respect of general
intangibles, including all original orders, invoices and shipping receipts and
notify account debtors that the accounts or general intangibles have been
collaterally assigned to Agent and that payments in respect thereof shall be
made directly to Agent;

 

21



--------------------------------------------------------------------------------

(ii) Agent may, without notice, limit or terminate the authority of a Grantor to
collect its accounts or amounts due under general intangibles or any thereof
and, in its own name or in the name of others, communicate with account debtors
to verify with them to Agent’s satisfaction the existence, amount and terms of
any account or amounts due under any general intangible. In addition, Agent may
at any time enforce such Grantor’s rights against such account debtors and
obligors of general intangibles; and

(iii) each Grantor shall take all actions, deliver all documents and provide all
information necessary or reasonably requested by Agent to ensure any Internet
Domain Name is registered.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each account and each payment in respect of general intangibles to
observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise thereto. No Secured Party shall have any obligation or liability
under any agreement giving rise to an account or a payment in respect of a
general intangible by reason of or arising out of any Loan Document or the
receipt by any Secured Party of any payment relating thereto, nor shall any
Secured Party be obligated in any manner to perform any obligation of any
Grantor under or pursuant to any agreement giving rise to an account or a
payment in respect of a general intangible, to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts that may have been assigned to it or to which it may be
entitled at any time or times.

Section 6.3 Pledged Collateral. (a) Voting Rights. During the continuance of an
Event of Default, subject to the terms of the Intercreditor Agreement, Agent or
its nominee may exercise (A) any voting, consent, corporate and other right
pertaining to the Pledged Collateral at any meeting of shareholders, partners or
members, as the case may be, of the relevant issuer or issuers of Pledged
Collateral or otherwise and (B) any right of conversion, exchange and
subscription and any other right, privilege or option pertaining to the Pledged
Collateral as if it were the absolute owner thereof (including the right to
exchange at its discretion any Pledged Collateral upon the merger, amalgamation,
consolidation, reorganization, recapitalization or other fundamental change in
the corporate or equivalent structure of any issuer of Pledged Stock, the right
to deposit and deliver any Pledged Collateral with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as Agent may determine), all without liability except to account for
property actually received by it; provided, however, that Agent shall have no
duty to any Grantor to exercise any such right, privilege or option and shall
not be responsible for any failure to do so or delay in so doing.

(b) Proxies. In order to permit Agent to exercise the voting and other
consensual rights that it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions that it may be entitled to receive
hereunder, (i) each Grantor shall promptly execute and deliver (or cause to be
executed and delivered) to

 

22



--------------------------------------------------------------------------------

Agent all such proxies, dividend payment orders and other instruments as Agent
may from time to time reasonably request and (ii) without limiting the effect of
clause (i) above, such Grantor hereby grants to Agent an irrevocable proxy to
vote all or any part of the Pledged Collateral and to exercise all other rights,
powers, privileges and remedies to which a holder of the Pledged Collateral
would be entitled (including giving or withholding written consents of
shareholders, partners or members, as the case may be, calling special meetings
of shareholders, partners or members, as the case may be, and voting at such
meetings), which proxy shall be effective, automatically and without the
necessity of any action (including any transfer of any Pledged Collateral on the
record books of the issuer thereof) by any other person (including the issuer of
such Pledged Collateral or any officer or agent thereof) during the continuance
of an Event of Default and which proxy shall only terminate upon the payment in
full of the Secured Obligations (other than contingent indemnification
obligations to the extent no claim giving rise thereto has been asserted).

(c) Authorization of Issuers. Each Grantor hereby expressly and irrevocably
authorizes and instructs, without any further instructions from such Grantor,
each issuer of any Pledged Collateral pledged hereunder by such Grantor to
(i) comply with any instruction received by it from Agent in writing that states
that an Event of Default is continuing and is otherwise in accordance with the
terms of this Agreement and each Grantor agrees that such issuer shall be fully
protected from Liabilities to such Grantor in so complying and (ii) unless
otherwise expressly permitted hereby or the Credit Agreement, pay any dividend
or make any other payment with respect to the Pledged Collateral directly to
Agent.

Section 6.4 Proceeds to be Turned over to and Held by Agent. During the
continuance of an Event of Default and unless otherwise expressly provided or
required in the Credit Agreement or this Agreement, all proceeds of any
Collateral received by any Grantor hereunder in cash or Cash Equivalents shall
be held by such Grantor in trust for Agent and the other Secured Parties,
segregated from other funds of such Grantor, and shall, promptly upon receipt by
any Grantor, be turned over to Agent in the exact form received (with any
necessary endorsement). All such proceeds of Collateral shall be held by Agent
in a Cash Collateral Account. All proceeds being held by Agent in a Cash
Collateral Account (or by such Grantor in trust for Agent) shall continue to be
held as collateral security for the Secured Obligations and shall not constitute
payment thereof until applied as provided in the Credit Agreement.

Section 6.5 Sale of Pledged Collateral. (a) Each Grantor recognizes that Agent
may be unable to effect a public sale of any Pledged Collateral by reason of
certain prohibitions contained in the Securities Act and applicable state or
foreign securities laws or otherwise or may determine that a public sale is
impracticable, not desirable or not commercially reasonable and, accordingly,
may resort to one or more private sales thereof to a restricted group of
purchasers that shall be obliged to agree, among other things, to acquire such
securities for their own account for investment and not with a view to the
distribution or resale thereof. Each Grantor acknowledges and agrees that any
such private sale may result in prices and other terms less favorable than if
such sale

 

23



--------------------------------------------------------------------------------

were a public sale and, notwithstanding such circumstances, agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner. Agent shall be under no obligation to delay a sale of any Pledged
Collateral for the period of time necessary to permit the issuer thereof to
register such securities for public sale under the Securities Act or under
applicable state securities laws even if such issuer would agree to do so.

(b) Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of any portion of
the Pledged Collateral pursuant to Section 6.1 and this Section 6.5 valid and
binding and in compliance with all applicable Requirements of Law. Each Grantor
further agrees that a breach of any covenant contained herein will cause
irreparable injury to Agent and other Secured Parties, that Agent and the other
Secured Parties have no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained herein shall be
specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defense against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred
under the Credit Agreement. Each Grantor waives any and all rights of
contribution or subrogation against any other Grantor upon the sale or
disposition of all or any portion of the Pledged Collateral by Agent.

Section 6.6 Deficiency. Each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of any Collateral are insufficient
to pay the Secured Obligations and the fees and disbursements of any attorney
employed by Agent or any other Secured Party to collect such deficiency.

ARTICLE VII

AGENT

Section 7.1 Agent’s Appointment as Attorney-in-Fact. (a) Each Grantor hereby
irrevocably constitutes and appoints Agent and any Related Person thereof, with
full power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of such Grantor and in
the name of such Grantor or in its own name, without notice to or assent by such
Grantor, to do any of the following, but only when an Event of Default shall be
continuing:

(i) in the name of such Grantor, in its own name or otherwise, take possession
of and indorse and collect any check, draft, note, acceptance or other
instrument for the payment of moneys due under any account or general intangible
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by Agent for the purpose of collecting any such moneys due under any
account or general intangible or with respect to any other Collateral whenever
payable;

 

24



--------------------------------------------------------------------------------

(ii) in the case of any Intellectual Property owned by or licensed to such
Grantor, execute, deliver and have recorded any document that Agent may request
to evidence, effect, publicize or record Agent’s security interest in such
Intellectual Property and the goodwill and general intangibles of such Grantor
relating thereto or represented thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
any Collateral, effect any repair or pay any insurance called for by the terms
of the Credit Agreement (including all or any part of the premiums therefor and
the costs thereof);

(iv) execute, in connection with any sale provided for in Section 6.1 or 6.5,
any document to effect or otherwise necessary or appropriate in relation to
evidence the sale of any Collateral; or

(v) (A) direct any party liable for any payment under any Collateral to make
payment of any moneys due or to become due thereunder directly to Agent or as
Agent shall direct, (B) ask or demand for, and collect and receive payment of
and receipt for, any moneys, claims and other amounts due or to become due at
any time in respect of or arising out of any Collateral, (C) sign and indorse
any invoice, freight or express bill, bill of lading, storage or warehouse
receipt, draft against debtors, assignment, verification, notice and other
document in connection with any Collateral, (D) commence and prosecute any suit,
action or proceeding at law or in equity in any court of competent jurisdiction
to collect any Collateral and to enforce any other right in respect of any
Collateral, (E) defend any actions, suits, proceedings, audits, claims, demands,
orders or disputes brought against such Grantor with respect to any Collateral,
(F) settle, compromise or adjust any such actions, suits, proceedings, audits,
claims, demands, orders or disputes and, in connection therewith, give such
discharges or releases as Agent may deem appropriate, (G) assign any
Intellectual Property owned by such Grantor or any IP Licenses of such Grantor
throughout the world on such terms and conditions and in such manner as Agent
shall in its sole discretion determine, including the execution and filing of
any document necessary to effectuate or record such assignment and
(H) generally, sell, assign, convey, transfer or grant a Lien on, make any
Contractual Obligation with respect to and otherwise deal with, any Collateral
as fully and completely as though Agent were the absolute owner thereof for all
purposes and do, at Agent’s option, at any time or from time to time, all acts
and things that Agent deems necessary to protect, preserve or realize upon any
Collateral and the Secured Parties’ security interests therein and to effect the
intent of the Loan Documents, all as fully and effectively as such Grantor might
do.

(vi) If any Grantor fails to perform or comply with any Contractual Obligation
contained herein, Agent, at its option, but without any obligation so to do, may
perform or comply, or otherwise cause performance or compliance, with such
Contractual Obligation.

 

25



--------------------------------------------------------------------------------

(b) The expenses of Agent incurred in connection with actions undertaken as
provided in this Section 7.1, together with interest thereon at a rate set forth
in subsection 1.3(c) of the Credit Agreement, from the date of payment by Agent
to the date reimbursed by the relevant Grantor, shall be payable by such Grantor
to Agent on demand.

(c) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue of this Section 7.1. All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.

Section 7.2 Authorization to File Financing Statements. Each Grantor authorizes
Agent and its Related Persons, at any time and from time to time, to file or
record financing statements, amendments thereto, and other filing or recording
documents or instruments with respect to any Collateral in such form and in such
offices as Agent reasonably determines appropriate to perfect, or continue or
maintain perfection of, the security interests of Agent under this Agreement,
and such financing statements and amendments may describe the Collateral covered
thereby as “all assets of the debtor” or words of similar import. A copy of this
Agreement shall be sufficient as a financing statement or other filing or
recording document or instrument for filing or recording in any jurisdiction.
Such Grantor also hereby ratifies its authorization for Agent to have filed any
initial financing statement or amendment thereto under the UCC (or other similar
laws) in effect in any jurisdiction if filed prior to the date hereof. Each
Grantor hereby (i) waives any right under the UCC or any other Requirement of
Law to receive notice and/or copies of any filed or recorded financing
statements, amendments thereto, continuations thereof or termination statements
and (ii) releases and excuses each Secured Party from any obligation under the
UCC or any other Requirement of Law to provide notice or a copy of any such
filed or recorded documents.

Section 7.3 Authority of Agent. Each Grantor acknowledges that the rights and
responsibilities of Agent under this Agreement with respect to any action taken
by Agent or the exercise or non-exercise by Agent of any option, voting right,
request, judgment or other right or remedy provided for herein or resulting or
arising out of this Agreement shall, as between Agent and the other Secured
Parties, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between Agent
and any Grantor, Agent shall be conclusively presumed to be acting as agent for
the Secured Parties with full and valid authority so to act or refrain from
acting, and no Grantor shall be under any obligation or entitlement to make any
inquiry respecting such authority.

Section 7.4 Duty; Obligations and Liabilities. (a) Duty of Agent. Agent’s sole
duty with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession shall be to deal with it in the same manner as
Agent deals with similar property for its own account. The powers conferred on
Agent hereunder are solely to protect Agent’s interest in the Collateral and
shall not impose any duty upon Agent to exercise any such powers. Agent shall be
accountable only for amounts that it receives as

 

26



--------------------------------------------------------------------------------

a result of the exercise of such powers, and neither it nor any of its Related
Persons shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence or willful misconduct as
finally determined by a court of competent jurisdiction. In addition, Agent
shall not be liable or responsible for any loss or damage to any Collateral, or
for any diminution in the value thereof, by reason of the act or omission of any
warehousemen, carrier, forwarding agency, consignee or other bailee if such
Person has been selected by Agent in good faith.

(b) Obligations and Liabilities with respect to Collateral. No Secured Party and
no Related Person thereof shall be liable for failure to demand, collect or
realize upon any Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or any other Person or to take any other action whatsoever with
regard to any Collateral. The powers conferred on Agent hereunder shall not
impose any duty upon any other Secured Party to exercise any such powers. The
other Secured Parties shall be accountable only for amounts that they actually
receive as a result of the exercise of such powers, and neither they nor any of
their respective officers, directors, employees or agents shall be responsible
to any Grantor for any act or failure to act hereunder, except for their own
gross negligence or willful misconduct as finally determined by a court of
competent jurisdiction.

ARTICLE VIII

MISCELLANEOUS

Section 8.1 Reinstatement. Each Grantor agrees that, if any payment made by any
Credit Party or other Person and applied to the Secured Obligations is at any
time annulled, avoided, set aside, rescinded, invalidated, declared to be
fraudulent or preferential or otherwise required to be refunded or repaid, or
the proceeds of any Collateral are required to be returned by any Secured Party
to such Credit Party, its estate, trustee, receiver or any other party,
including any Grantor, under any bankruptcy law, state or federal law, common
law or equitable cause, then, to the extent of such payment or repayment, any
Lien or other Collateral securing such liability shall be and remain in full
force and effect, as fully as if such payment had never been made. If, prior to
any of the foregoing, (a) any Lien or other Collateral securing such Grantor’s
liability hereunder shall have been released or terminated by virtue of the
foregoing or (b) any provision of the Guaranty hereunder shall have been
terminated, cancelled or surrendered, such Lien, other Collateral or provision
shall be reinstated in full force and effect and such prior release,
termination, cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect the obligations of any such Grantor in respect of any
Lien or other Collateral securing such obligation or the amount of such payment.

Section 8.2 Release of Collateral. (a) At the time provided in subsection
8.10(b)(iii) of the Credit Agreement, the Collateral shall be released from the
Lien created hereby and this Agreement and all obligations (other than those
expressly stated

 

27



--------------------------------------------------------------------------------

to survive such termination) of Agent and each Grantor hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party, and all rights to the Collateral shall revert to the Grantors. Each
Grantor is hereby authorized to file UCC amendments at such time evidencing the
termination of the Liens so released. At the request of any Grantor following
any such termination, Agent shall deliver to such Grantor any Collateral of such
Grantor held by Agent hereunder and execute and deliver to such Grantor such
documents as such Grantor shall reasonably request to evidence such termination.

(b) If Agent shall be directed or permitted pursuant to subsection 8.10(b) of
the Credit Agreement to release any Lien or any Collateral, such Collateral
shall be released from the Lien created hereby to the extent provided under, and
subject to the terms and conditions set forth in, subsection 8.10(b). In
connection therewith, Agent, at the request of any Grantor, shall execute and
deliver to such Grantor such documents as such Grantor shall reasonably request
to evidence such release.

(c) At the time provided in subsection 8.10(b) of the Credit Agreement and at
the request of the Borrower, a Grantor shall be released from its obligations
hereunder in the event that all the Stock and Stock Equivalents of such Grantor
shall be sold to any Person that is not an Affiliate of the Borrower or the
Subsidiaries of the Borrower in a transaction permitted by the Loan Documents.

Section 8.3 Independent Obligations. The obligations of each Grantor hereunder
are independent of and separate from the Secured Obligations and the Guaranteed
Obligations. If any Secured Obligation or Guaranteed Obligation is not paid when
due, or upon any Event of Default, Agent may, at its sole election, proceed
directly and at once, without notice, against any Grantor and any Collateral to
collect and recover the full amount of any Secured Obligation or Guaranteed
Obligation then due, without first proceeding against any other Grantor, any
other Credit Party or any other Collateral and without first joining any other
Grantor or any other Credit Party in any proceeding.

Section 8.4 No Waiver by Course of Conduct. No Secured Party shall by any act
(except by a written instrument pursuant to Section 8.5), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default. No failure to exercise,
nor any delay in exercising, on the part of any Secured Party, any right, power
or privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver by any Secured Party of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy that such
Secured Party would otherwise have on any future occasion.

Section 8.5 Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 9.1 of the Credit Agreement; provided, however, that
annexes to this Agreement may be supplemented (but no existing provisions may be
modified and no Collateral may be released) through Pledge Amendments and
Joinder Agreements, in substantially the form of Annex 1 and Annex 2,
respectively, in each case duly executed by Agent and each Grantor directly
affected thereby.

 

28



--------------------------------------------------------------------------------

Section 8.6 Additional Grantors; Additional Pledged Collateral. (a) Joinder
Agreements. If, at the option of the Borrower or as required pursuant to
Section 4.13 of the Credit Agreement, the Borrower shall cause any Subsidiary
that is not a Grantor to become a Grantor hereunder, such Subsidiary shall
execute and deliver to Agent a Joinder Agreement substantially in the form of
Annex 2 and shall thereafter for all purposes be a party hereto and have the
same rights, benefits and obligations as a Grantor party hereto on the Closing
Date.

(b) Pledge Amendments. To the extent any Pledged Collateral has not been
delivered as of the Closing Date, such Grantor shall deliver a pledge amendment
duly executed by the Grantor in substantially the form of Annex 1 (each, a
“Pledge Amendment”). Such Grantor authorizes Agent to attach each Pledge
Amendment to this Agreement.

Section 8.7 Notices. All notices, requests and demands to or upon Agent or any
Grantor hereunder shall be effected in the manner provided for in Section 9.2 of
the Credit Agreement; provided, however, that any such notice, request or demand
to or upon any Grantor shall be addressed to the Borrower’s notice address set
forth in Section 9.2.

Section 8.8 Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of each
Secured Party and their successors and assigns; provided, however, that no
Grantor may assign, transfer or delegate any of its rights or obligations under
this Agreement without the prior written consent of Agent.

Section 8.9 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or by Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

Section 8.10 Severability. Any provision of this Agreement being held illegal,
invalid or unenforceable in any jurisdiction shall not affect any part of such
provision not held illegal, invalid or unenforceable, any other provision of
this Agreement or any part of such provision in any other jurisdiction.

Section 8.11 Governing Law. This Agreement and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.

 

29



--------------------------------------------------------------------------------

Section 8.12 Waiver of Jury Trial. THE PARTIES HERETO, TO THE EXTENT PERMITTED
BY LAW, WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING
ARISING OUT OF, IN CONNECTION WITH OR RELATING TO, THIS AGREEMENT, THE OTHER
LOAN DOCUMENTS AND ANY OTHER TRANSACTION CONTEMPLATED HEREBY OR THEREBY. THIS
WAIVER APPLIES TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE. EACH GRANTOR AGREES TO BE BOUND BY THE PROVISIONS OF
SUBSECTIONS 9.18(b) AND 9.18(c) OF THE CREDIT AGREEMENT.

Section 8.13 Relationship to Intercreditor Agreement. Notwithstanding anything
herein to the contrary, the lien and security interest granted pursuant to this
Agreement and the exercise of any right or remedy by the Agent hereunder are
subject to the provisions of the Intercreditor Agreement. In the event of any
conflict between the terms of the Intercreditor Agreement and this Agreement,
the terms of the Intercreditor Agreement shall govern and control. Any provision
of this Agreement to the contrary notwithstanding, (i) no Grantor shall be
required to act or refrain from acting in a manner that is inconsistent with the
terms and provisions of the Intercreditor Agreement, (ii) prior to the “payment
in full” of the ABL Claims (as each term is defined in the Intercreditor
Agreement), no Grantor shall be required to act or refrain from acting with
respect to any ABL Priority Collateral (as defined in the Intercreditor
Agreement) if compliance by such Grantor with such requirement would result in a
breach of or constitute a default under any ABL Loan Documents and (iii) prior
to the “payment in full” of the ABL Claims (as each term is defined in the
Intercreditor Agreement), the requirements of this Agreement to endorse, sign or
deliver ABL Priority Collateral (as defined in the Intercreditor Agreement)
shall be deemed satisfied by endorsement, assignment or delivery of such
Collateral to the ABL Agent and any endorsement, assignment or delivery to the
ABL Agent shall be deemed an endorsement, assignment or delivery to the Agent
for all purposes hereunder.

[Signature Pages Follow]

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty and
Security Agreement to be duly executed and delivered as of the date first above
written.

 

RADIOSHACK CORPORATION as Grantor By:  

/s/ Holly F. Etlin

Name: Holly F. Etlin Title: Interim Chief Financial Officer

[Signature Page to Guaranty and Security Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty and
Security Agreement to be duly executed and delivered as of the date first above
written.

 

ITC SERVICES, INC. RADIOSHACK GLOBAL SOURCING CORPORATION RADIOSHACK GLOBAL
SOURCING, INC. SCK, INC. TANDY FINANCE CORPORATION TANDY INTERNATIONAL
CORPORATION

TANDY HOLDINGS, INC.,

each a Grantor

By:  

/s/ Robert C. Donohoo

Name: Robert C. Donohoo Title: President and Secretary

RADIOSHACK GLOBAL SOURCING

LIMITED PARTNERSHIP

TE ELECTRONICS LP

IGNITION L.P.,

each a Grantor

By: RadioShack Corporation, its general partner By:  

/s/ Robert C. Donohoo

Name: Robert C. Donohoo

Title: Vice President, Corporate Secretary

and General Counsel

 

[Signature Page to Guaranty and Security Agreement]



--------------------------------------------------------------------------------

RADIOSHACK CUSTOMER SERVICE LLC, as Grantor By:  

/s/ Robert C. Donohoo

Name: Robert C. Donohoo Title: Vice President and Secretary

TRS QUALITY, INC.,

as Grantor

By:  

/s/ Joel H. Tiede

Name: Joel H. Tiede Title: President

MERCHANDISING SUPPORT

SERVICES, INC.,

as Grantor

By:  

/s/ William R. Russum

Name: William R. Russum Title: President

 

[Signature Page to Guaranty and Security Agreement]



--------------------------------------------------------------------------------

ACCEPTED AND AGREED

as of the date first above written:

SALUS CAPITAL PARTNERS, LLC,

as Agent

By:

  /s/ Marc S. Price  

 

Name: Marc S. Price

Title: Executive Vice President

 

[Signature Page to Guaranty and Security Agreement]